No.    93-630
                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                             1994



KAREN CAVENY,
                  Plaintiff and Appellant,


JOHNSTON-WILL, INC., a Montana
corporation; MARLIN W. JOHNSTON;
MYRON A. JOHNSTON; GREGORY W.
JOHNSTON; DAVE A. JOHNSTON; and
PHILLIP N. CARTER, jointly and
severally,
                  Defendants and Respondents.



APPEAL FROM:               District Court of the Seventh Judicial District,
                           In and for the County of Richland,
                           The Honorable Richard G. Phillips, Judge presiding.


COUNSEL OF RECORD:
                  For Appellant:
                           Jerrold L. Nye, Nye      &   Meyer, Billings, Montana
                  For Respondents:
                           Gene R. Jarussi, Jarussi      &   Bishop, Billings, Montana

     r*
     -'.
          "A,   ' "   7Y
                      li
                           -*?"
                             ,'
                                  *
                                  .
      ...d             .
                       1     A*   k

     ,.
     L-         &J'
                                         Submitted on Briefs:           April 14, 1994
                                                             Decided:   May 3, 1994
Chief Justice J. A. Turnage delivered the Opinion of the Court.
      Jerrold L. Nye, attorney for Karen Caveny, appeals from an
order      the Seventh Judicial District Court, Richland County,
imposing upon him Rule 11, M.R. Civ.P., sanctions.              The court
sanctioned Nye for naming Phillip N. Carter, attorney for his
clients, defendants Johnston-Will, Inc., Marlin W. Johnston, Myron
A.   Johnston, Gregory W. Johnston, and Dave        A.    Johnston, as a
defendant in a civil action Nye filed in District Court on behalf
of Karen Caveny.      The court held that neither plaintiff Karen
Caveny or her attorney had any basis in fact to name Phillip N.
Carter as a defendant in the civil action.              The court set the
amount of sanctions against Nye at $9,982.50, allowing Carter to
recover attorney fees; the court also as a sanction assessed costs
in the amount of $419.40.    We affirm.
      The notice of appeal filed by Nye states:
           NOTICE IS HEREBY GIVEN that Jerrold L. Nye appeals
      to the Supreme Court of the State of Montana the order of
      the District Court entitled Order Determinins The Amount
      Of Sanctions, dated November 15, 1993, ordering him to
      pay sanctions to Phillip N. Carter under Rule 11 of the
      Montana Rules of Civil Procedure.
      DATED this      10th   day of December, 1993.
                                NYE   &   MEYER, P.C.
                                BY:    /s/ Jerrold L. Nye
                                      Jerrold L. Nye
      Nye appeals only from the court Is order determining the amount
of sanctions.      We therefore will consider only the issue as to
whether the District Court committed error in fixing the amount of
sanctions imposed.
     The imposition of the type and amount of sanctions in
violation of Rule 11 is in the discretion of the District Court.
DIAgostino v. Swanson (1990), 240 Mont. 435, 784 P.2d 919.       The
court has great flexibility in tailoring sanctions so that it may
prescribe the most effective disciplinary action warranted by the
circumstances of each case.   DIAqostino, 784 P.2d at 925-26.    We
will not overturn the form and amount of the sanctions imposed by
the court unless the court has abused its discretion. DIAqostino,
784 P.2d at 926.
     The District Court in its order determining the amount of
sanctions stated:
          Based on the evidence presented by Mr. Jarussi, the
     Court finds that the hourly rate, established by compari-
     son to other attorneys with comparable experience and
     doing comparable work, at $110 per hours is reasonable.
           . . .the Court cannot conclusively state that it
     was unreasonable considering the issues involved and the
     quality of the work product.
     We   conclude that the District Court did not abuse its
discretion.   Af finned.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
We concur: